[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15436                ELEVENTH CIRCUIT
                                                            AUGUST 21, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 05-00477-CR-CC-25-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TRINIDAD FLORES-SOTELO,
a.k.a. Espinilla,
a.k.a. Guicho,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 21, 2009)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Trinidad Flores-Sotelo appeals his 240-month sentences for conspiracy to

possess with intent to distribute cocaine and methamphetamine, possession with

intent to distribute cocaine, and conspiracy to launder money. After review, we

affirm.

                                I. BACKGROUND

A. Guilty Plea Hearing

      Flores-Sotelo, indicted with 31 codefendants, pled guilty to three counts:

(1) conspiracy to possess with intent to distribute at least five kilograms of cocaine

and 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii) and (viii) and 18 U.S.C. § 2; (2) possession with intent to

distribute at least five kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A)(ii) and 18 U.S.C. § 2; and (3) conspiracy to launder money, in

violation of 18 U.S.C. § 1956(h).

      At Flores-Sotelo’s guilty plea hearing, the district court asked the

government to outline briefly the evidence it would present before a jury if the case

went to trial. The government first stated that Flores-Sotelo provided in excess of

a million dollars in drug proceeds to a driver to Texas. The government then

described Flores-Sotelo’s role in the overall conspiracy and his use of a residence

on St. James Place as a stash house, as follows:



                                           2
             The organization – or Mr. Flores-Sotelo headed a particular cell
      of this organization and they would receive large loads of cocaine,
      often as much as 300 kilograms per load, via tractor-trailer. They
      would receive the tractor-trailer and unload the cocaine in a
      warehouse. They used multiple warehouses in the Atlanta area. They
      would then take the cocaine to a stash house.
             At least as of the time of his arrest October 12th, 2005, Mr.
      Flores-Sotelo used at least two stash houses, one on St. James Place
      and one on Rebecca Street, which are here in the Northern District of
      Georgia. They would take the cocaine from the warehouse to one of
      those houses and they would distribute them both here in the Atlanta
      area and to other areas, including the Carolinas.
      ...
             On October 12th – well, about a week prior to October 12th,
      Mr. Flores-Sotelo received a load of just over 300 kilograms of
      cocaine, a Schedule II controlled substance. They had not distributed,
      they were storing it at one of the stash houses when [Drug
      Enforcement Administration (“DEA”)] executed search warrants on
      October 12th, 2005. . . .
             Mr. Trinidad Flores-Sotelo possessed that cocaine. He did so
      with the intent to distribute and the drug proceeds that he would have
      subsequently obtained from the sale of cocaine and that he did obtain
      on earlier occasions would then be sent down to Texas for shipment
      into Mexico.

      Flores-Sotelo’s counsel stated that he and Flores-Sotelo “would agree” with

“the material aspects and the substantive aspects” of the government’s evidence

proffer, but “would disagree” with “the leadership allegations.” Flores-Sotelo

himself also stated that, other than the “allegation of a leadership role,” he agreed

with the government’s evidence proffer.

B. PSI’s Offense Conduct

      The presentence investigation report (“PSI”) detailed the relevant offense

                                           3
conduct. DEA agents in Georgia, Texas, California, New York, and Florida began

investigating a Mexican-controlled drug trafficking organization that imported

drugs into the United States. Agents investigated two cells of the organization that

operated independently but were connected by the same source, a supplier

identified as “Tono.” One cell was managed by the Defendant Flores-Sotelo and

the other by Javier Alvarez-Lopez. Flores-Sotelo hired the DEA’s confidential

informant to transport drug trafficking proceeds from Flores-Sotelo in Atlanta to

another location in Texas. DEA agents observed the confidential informant’s

delivery and searched the residence where the delivery was made. The agents

seized approximately $4,500,000 in drug proceeds and a drug ledger indicating that

Flores-Sotelo had delivered an additional $2,500,000 in drug proceeds from

Atlanta during the previous weeks.

      During the investigation, the DEA intercepted a number of Flores-Sotelo’s

telephone calls. The DEA overheard Flores-Sotelo discuss (1) the shipment,

receipt, and disbursement of 100 kilograms of cocaine, (2) the receipt of a separate

delivery of 114 kilograms of cocaine, and (3) the collection and delivery of

$504,600 in drug proceeds, which the DEA obtained after observing Flores-Sotelo

deliver a bag to a driver of a tractor trailer and after hearing Flores-Sotelo notify

Tono that the delivery was complete.



                                            4
       The DEA also intercepted phone calls between Flores-Sotelo and his

girlfriend, Ana Rojas-Rea, where they discussed the disbursement of drug

proceeds. Referring to a person who would come to their residence to retrieve

drug proceeds, Flores-Sotelo instructed Rojas-Rea over the telephone to “give

Chilango 1,000 balls from the drawer where the stereo is.” On another occasion,

Flores-Sotelo spoke to Rojas-Rea about purchasing a new telephone because he

used different telephone numbers as part of the drug conspiracy.

       DEA agents also observed Flores-Sotelo coming and going from a rental

residence on St. James Place in Lawrenceville, Georgia. Agents searched that

residence on October 12, 2005, and recovered 305 kilograms of cocaine.

       DEA agents searched Flores-Sotelo and Rojas-Rea’s residence and

recovered numerous cellular telephones, $410,326 in cash, one kilogram of

cocaine, three ounces of cocaine base, a small amount of marijuana, heat sealers,

and currency counting machines.1 Agents also discovered a vehicle that was

registered to Jesus Gonzalez-Diaz, who lived with Flores-Sotelo and was his

driver. The vehicle was modified with a hidden compartment between the back

seat and the trunk. According to the PSI, Flores-Sotelo directed the activities of



       1
         The PSI stated that Flores-Sotelo and Rojas-Rea lived on Rebecca Street, but it did not
indicate clearly whether their Rebecca Street residence was the same location as the Rebecca
Street stash house.

                                                5
Gonzalez-Diaz and Rojas-Rea but Flores-Sotelo himself operated at the direction

of Tono.

C. Advisory Guidelines Calculation

      In determining Flores-Sotelo’s base offense level, the PSI held him

responsible for the 305 kilograms of cocaine found at the St. James Place residence

and the three ounces of cocaine base and $410,326 that were found during the

search of Flores-Sotelo’s residence. Accordingly, the PSI set Flores-Sotelo’s base

offense level at 38, pursuant to U.S.S.G. § 2S1.1(a)(1). The PSI recommended

(1) a two-level increase because he was convicted of a violation of 18 U.S.C. §

1956, pursuant to § 2S1.1(b)(2)(B), (2) a three-level increase for being the manager

of a criminal activity that involved five or more participants or was otherwise

extensive, pursuant to § 3B1.1(b), and (3) a three-level reduction for acceptance of

responsibility, pursuant to § 3E1.1(a)-(b). The PSI noted that Flores-Sotelo did not

qualify for safety-valve relief under § 5C1.2(a) because he was a manager or

supervisor and because he did not truthfully provide information to the

government. With a total offense level of 40 and a criminal history category of I,

Flores-Sotelo’s advisory guidelines imprisonment range was 292 to 365 months.

D. Sentencing

      Flores-Sotelo did not object to the PSI’s factual recitations of the offense



                                          6
conduct. Rather, Flores-Sotelo objected only to three paragraphs in the PSI

calculating his advisory guidelines range and recommending that (1) the 305

kilograms of cocaine from the St. James Place residence were attributable to him,

(2) he should receive a three-level role enhancement for being a manager or

supervisor, and (3) he was ineligible for safety-valve relief. In the PSI itself, the

probation officer listed Flores-Sotelo’s objections and responded that Flores-Sotelo

(1) had a “notable connection” to the St. James Place residence because “the

defendant [Flores-Sotelo] and others established power for the St. James ‘stash’

house on April 20, 2005”; (2) managed Rojas-Rea and the cell involved at least

five participants; and (3) was not eligible for safety-valve relief because he was a

manager or supervisor.

       At the beginning of the sentencing hearing, the district court adopted all of

the PSI’s factual findings and guidelines calculations except for the three

paragraphs to which Flores-Sotelo objected. Flores-Sotelo never challenged the

accuracy of the information in the probation officer’s responses to his objections.

At sentencing, Flores-Sotelo argued that even if he had been seen at the St. James

Place residence and had established power there in April 2005, this was

insufficient to connect him to the 305 kilograms of cocaine at the St. James Place

residence.



                                            7
      After hearing from counsel for the government and Flores-Sotelo, the district

court overruled Flores-Sotelo’s sentencing objections. First, the district court

found that Flores-Sotelo had a “notable connection” to the St. James Place

residence and specified that “[o]ne of those notable connections” was that Flores-

Sotelo and others established power for the St. James Place residence in April

2005. Second, the district court found that the three-level managerial role

enhancement applied because the evidence clearly established that (1) there were

two cells involved in the drug conspiracy, one of which was headed by Flores-

Sotelo, (2) the cell headed by Flores-Sotelo involved five participants who were

identified by way of telephone surveillance, and (3) at the time of his arrest, Flores-

Sotelo had drugs in his house. Third, the district court found that Flores-Sotelo

was ineligible for safety-valve relief because of his role as a manager or supervisor

and, alternatively, because the prosecutor did not believe that Flores-Sotelo was

truthful during his debriefing.

      The district court stated that it had considered the Sentencing Guidelines, the

18 U.S.C. § 3553(a) factors, the parties’ oral arguments, and the facts and

circumstances surrounding the conspiracy and the extent of Flores-Sotelo’s

involvement. The district court then sentenced Flores-Sotelo to 240 months’

imprisonment on each of the three counts, to run concurrently. Thus, Flores-Sotelo



                                           8
received sentences below his advisory guidelines imprisonment range of 292 to

365 months.

                                     II. DISCUSSION

        On appeal, Flores-Sotelo raises four sentencing issues. We review each in

turn.

A. Attribution of the St. James Place Cocaine

        Flores-Sotelo claims that the district court erred in attributing the 305

kilograms of cocaine seized from the St. James Place residence to him because

there was insufficient evidence to tie him to the St. James Place residence.2

        We disagree because the overall record adequately supports the district

court’s fact-finding that the St. James Place cocaine was attributable to Flores-

Sotelo. As found by the district court, one of Flores-Sotelo’s “notable

connections” to the residence was that Flores-Sotelo and others established power

for the St. James Place stash house on April 20, 2005. There is also the undisputed

statement in the PSI that, during the investigation, agents had seen Flores-Sotelo at

the St. James Place residence. Moreover, Flores-Sotelo pled guilty to being a key

figure in a drug conspiracy. At his plea hearing, the government proffered that



        2
        We review a district court’s determination of the drug quantity used to establish a
defendant’s base offense level for clear error. United States v. Simpson, 228 F.3d 1294, 1298
(11th Cir. 2000).

                                               9
Flores-Sotelo and his drug ring used the St. James Place residence as a stash house

and that Flores-Sotelo recently stashed just over 300 kilograms of cocaine there,

where it was seized by police officers. In response, Flores-Sotelo and his lawyer

stated that they substantially agreed with the government on all points except for

the government’s allegations of leadership. See Untied States v. Saunders, 318

F.3d 1257, 1271 n.22 (11th Cir. 2003) (“[T]he findings of fact of the sentencing

court may be based on evidence heard during trial, facts admitted by a defendant’s

plea of guilty, undisputed statements in the presentence report, or evidence

presented at the sentencing hearing.” (quotation marks omitted)). Given the

overall record in this case, we cannot say the district court clearly erred in finding

that the government met its burden of proving a sufficient link between Flores-

Sotelo, a key figure in a drug ring, and the cocaine at St. James Place, one of the

drug ring’s stash houses.3 See United States v. Butler, 41 F.3d 1435, 1444 (11th

Cir. 1995) (stating that the government must establish the drug quantity by a



       3
         At the sentencing hearing, the government proffered that, during debriefing, Flores-
Sotelo told the government that the St. James Place residence was one of the places the drugs
were kept and that Tono in Mexico was mad at him for having 305 kilograms there with no one
protecting it. Flores-Sotelo’s counsel objected to the use of this statement. The government
responded that Flores-Sotelo had opened the door by some of his arguments referencing the
debriefing. The district court stated that it would not consider at all Flores-Sotelo’s debriefing
statements. There is no cross-appeal and we thus do not consider any statements by Flores-
Sotelo in the debriefing. We also need not address the government’s alternative argument that
the district court’s attribution of the 305 kilograms of cocaine from the St. James Place residence
to Flores-Sotelo was harmless error.

                                                10
preponderance of the evidence).

B. Manager or Supervisor Enhancement

       Flores-Sotelo next argues that the district court erred by not sufficiently

explaining the basis for its conclusion that he was the head of one of the two cells

prosecuted and thus giving him a three-level enhancement under U.S.S.G.

§ 3B1.1(b) for being a manager or supervisor.4 Additionally, Flores-Sotelo claims

that the government did not establish with specific evidence that he led a cell and

that the PSI did not set forth a sufficient factual basis to support such a finding.

Flores-Sotelo notes that he worked at the direction of Tono in Mexico.

       Under § 3B1.1(b), a three-level enhancement is appropriate where “the

defendant was a manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(b). To qualify for an enhancement under § 3B1.1(b), the

defendant need only manage or supervise one other participant. See U.S.S.G. §

3B1.1 cmt. n.2.

       The district court did not clearly err in enhancing Flores-Sotelo’s sentence

for his role as a manager or supervisor. First, Flores-Sotelo’s argument that the



       4
         “This Court has long and repeatedly held that a district court's determination of a
defendant's role in the offense is a finding of fact to be reviewed only for clear error.” United
States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

                                                 11
district court did not adequately explain its ruling is without merit, as the district

court specifically stated that it based its decision on the facts set forth in the PSI.

       Nor was the district court’s fact-finding clear error. The unobjected-to facts

in Flores-Sotelo’s PSI show that (1) Flores-Sotelo operated the Atlanta cell of a

drug trafficking organization in which there were at least five participants: Flores-

Sotelo, Rojas-Rea, Gonzalez-Diaz, Tono, and Chilango; (2) Gonzalez-Diaz was

Flores-Sotelo’s driver and worked at his direction; and (3) Rojas-Rea operated at

Flores-Sotelo’s direction, as shown by the recorded telephone conversation in

which Flores-Sotelo directs Rojas-Rea to give drug proceeds to a person who

would visit their residence.5

       Finally, Flores-Sotelo’s argument that he worked at the direction of Tono is

irrelevant. Having a subordinate role to another participant (Tono) does not

preclude a participant from supervising or managing other participants (such as

Gonzalez-Diaz or Rojas-Rea). United States v. Jones, 933 F.2d 1541, 1546-47

(11th Cir. 1991).



       5
         Facts not challenged in the PSI are deemed admitted as true. See United States v.
Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005).
        Flores-Sotelo relies on United States v. Williams, 527 F.3d 1235, 1248-49 (11th Cir.
2008), to argue that Rojas-Rea was a minor participant over whom he had an insignificant degree
of control. However, Rojas-Rea’s role was more than the de minimis role described in Williams
because the unobjected-to facts in the PSI show that, unlike the appellant in Williams, Rojas-Rea
was a knowing participant who kept drugs at her home, discussed the distribution of drug
proceeds with Flores-Sotelo, and pled guilty to a charge related to the conspiracy.

                                               12
C. Safety-Valve Determination

       Flores-Sotelo next argues that the district court was required to make its own

independent decision as to his truthfulness and erred in relying on the

government’s assessment of his truthfulness in determining that he was ineligible

for safety-valve relief under § 5C1.2(a).6 To be eligible for safety-valve relief, a

defendant must, inter alia, “truthfully provide[] to the Government all information

and evidence the defendant has concerning the offense or offenses that were part of

the same course of conduct or of a common scheme or plan” and not be “an

organizer, leader, manager, or supervisor of others in the offense.” U.S.S.G.

§ 5C1.2(a). In light of our conclusion that the district court did not err in

determining that Flores-Sotelo was a manager or supervisor, the district court did

not err in determining that he was ineligible for safety-valve relief for that reason

alone. Accordingly, we need not decide whether the district court erred as to

Flores-Sotelo’s truthfulness in debriefing.

D. Substantive Reasonableness

       Flores-Sotelo also argues that his below-the-guidelines sentences were

unduly severe and violated 18 U.S.C. § 3553 because they were substantially



       6
          When reviewing a district court’s safety-valve determination, we review for clear error a
district court’s factual determination and de novo the court’s legal interpretation of the
guidelines. United States v. Poyato, 454 F.3d 1295, 1297 (11th Cir. 2006).

                                                13
greater than necessary to achieve the goals of the Sentencing Reform Act.

However, Flores-Sotelo points to no specific reason why his sentences are

unreasonable.

      We review the reasonableness of a sentence through a two-step process

using a deferential abuse-of-discretion standard. United States v. Pugh, 515 F.3d

1179, 1189-90 (11th Cir. 2008) (relying upon Gall v. United States, 552 U.S. 38,

   , 128 S. Ct. 586, 594, 597 (2007)). First, we look at whether the district court

committed any significant procedural error, such as miscalculating the advisory

guidelines range, treating the guidelines range as mandatory, or failing to consider

the § 3553(a) factors. Id. at 1190. Second, we examine whether the sentence is

substantively reasonable by considering the totality of the circumstances and

evaluating whether the sentence achieves the sentencing purposes in § 3553(a). Id.

at 1190-91; United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Here, the district court did not abuse its discretion in imposing 240-month

imprisonment sentences that were below his advisory guidelines range of 292 to

365 months. First, as previously discussed, the district court committed no

procedural error in calculating Flores-Sotelo’s advisory guidelines range.

Moreover, before imposing Flores-Sotelo’s sentences, the district court stated that

it considered the advisory guidelines range and the § 3553(a) factors. Flores-



                                          14
Sotelo offers no specific reason why his below-the-guidelines-range sentences are

unreasonable, and, in any event, we discern none.

      For the foregoing reasons, we affirm Flores-Sotelo’s 240-month sentences.

      AFFIRMED.




                                        15